Opinion of the Court,
by Judge Owsley.
THE inquest of a jury, taken under the writ of ad quod damnum, which issued in this case, not having aseertained whether or not fish of passage will in any ^eSree l,e obstructed, the court erred in ordering the mill seat to be condemned, and in giving permission to Pence to erect a mill.
The order must, therefore, be reversed with costs, the cause remanded to the court below, and the inquest the jury quashed, and such further proceedings there had, as may not be inconsistent with this opinion.